—In an action to recover damages for personal injuries, the defendant Robert Dishotsky appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated December 20, 1996, as granted that branch of the plaintiff’s cross motion which was for partial summary judgment on the issue of liability as against him.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The plaintiff made a prima facie showing of negligence on the part of the appellant, Robert Dishotsky, based on Dishotsky’s deposition testimony that the motor vehicle accident at issue occurred when he pulled out of a parking spot *377and into a lane of moving traffic (see, Vehicle and Traffic Law § 1128 [a]). Since the appellant failed to present evidence sufficient to create a triable issue of fact as to his liability, the Supreme Court properly granted that branch of the plaintiffs cross motion which was for partial summary judgment as against him. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.